Exhibit 10.7

[**] Confidential Treatment Requested

Delta

SkyMiles® Program Participation Agreement

This Agreement, effective the ______ day of _____________, 2002 (the "Effective
Date") by and between Delta Loyalty Management Services, Inc. ("DLMSI"), having
its principal place of business at 1030 Delta Boulevard, Atlanta, Georgia 30320,
and E-LOAN, Inc. ("Company"), having its principal place of business at 5875
Arnold Road, Dublin, CA 94568, in connection with Company's participation in the
Delta SkyMiles Program.

Whereas, DLMSI has developed the SkyMiles® Program, under which Members are
awarded Delta Miles for travel on Delta Air Lines and certain other SkyMiles
Program Participants, and for the purchase of goods or services from other
SkyMiles Program Participants in association with the SkyMiles Program, and can
obtain bonus travel and other SkyMiles Program Awards for such SkyMiles Program
Activity; and

Whereas, Company desires to purchase Delta Miles to provide to Members as an
incentive to conduct business with Company; and

Whereas, DLMSI is willing to sell Delta Miles to Company on the following terms
and conditions;

Now therefore, in consideration of the mutual covenants and promises in this
Agreement, the parties agree as follows:

Definitions
. For all purposes of this Agreement, the following terms shall have the
following meanings:

"Affiliate" means, with respect to any Person, any other Person that has a
relationship with such Person whereby either of such Persons directly or
indirectly Controls, is Controlled by or is under common Control with the other
of such Persons. An ownership, voting or similar interest (including any right
or option to obtain such an interest) representing at least 50% of the total
interests then outstanding of the pertinent entity shall constitute "Control,"
for the purposes of this definition.

"Agreement" means this Delta SkyMiles Program Participation Agreement, as it
may, from time to time, be amended or modified in a writing signed by DLMSI and
Company.

"Company" has the meaning assigned to such term in the preamble to this
Agreement.

"Company Customer" or "Customer" means an individual with whom Company conducts
business.

"Employee" means an individual who is on Company's or DLMSI's (as applicable)
payroll.

"Company Marks" shall have the meaning set forth in Section 5(b).

"DLMSI" has the meaning assigned to such term in the preamble to this Agreement.

"DLMSI Marks" shall have the meaning set forth in Section 5(a).

"Delta Miles" means the miles distributed to a Member under this Agreement as a
result of the Member's participation in a Company Incentive Program, which
entitle such Member to SkyMiles Program Awards based on the terms and conditions
of the SkyMiles Program.

"Incentive Program" shall have the meaning set forth in Article 2.

"Member" means, as of any date, an individual who is a member in good standing
of the SkyMiles Program.

"Member Data" shall have the meaning set forth in Section 3(a).

"Person" means any individual, corporation, partnership, joint venture,
association, joint stock company, trust, unincorporated organization, other
legal entity, or government or any group or political subdivision thereof.

"SkyMiles Program" means the travel awards program governed by DLMSI, as such
program may be in effect from time to time, pursuant to which, among other
things, Members receive Delta Miles for (i) travel on Delta Air Lines or Delta
Connection Carriers, (ii) travel on and/or the purchase of goods or services
from SkyMiles Program Participants, or (iii) any other reason permitted by
DLMSI.

"SkyMiles Program Activity" means the points or miles accrued under the SkyMiles
Program Rules by Members for (i) travel on Delta or Delta Connection Carriers,
(ii) travel on, and/or the purchase of goods or services from SkyMiles Program
Participants, or (iii) any other reason permitted by DLMSI.

"SkyMiles Program Awards" means the awards or benefits that Members can receive
from Delta Air Lines, Delta Connection Carriers and/or certain SkyMiles Program
Participants pursuant to the SkyMiles Program Rules in exchange for the
redemption of accrued Delta Miles, and, if applicable, other consideration.

"SkyMiles Program Participant" means any Person that, pursuant to the SkyMiles
Program Rules and an agreement between DLMSI and such Person regarding such
Person's participation in the SkyMiles Program: (i) provides goods or services
to Members in exchange for the redemption of Delta Miles, or (ii) in connection
with the sale of goods or services by such Person to Member, offers Delta Miles
to such Member.

"SkyMiles Program Rules" means the rules, regulations, terms and conditions
established or modified, from time to time, by DLMSI, in its sole discretion,
which shall govern the SkyMiles Program.

"Term" shall have the meaning set forth in Section 9(a).

Program Conditions
.
 a. Company will conduct an incentive program as set forth in Exhibit A to this
    Agreement (the "Incentive Program"), which offers Company Customers who are
    Members a specified number of Delta Miles in exchange for certain activities
    described in the Incentive Program. All aspects of the Incentive Program
    concerning in any way the SkyMiles Program shall be and remain in all
    respects consistent with the SkyMiles Program Rules and this Agreement.
    Company will not change any material element of the Incentive Program
    without DLMSI's prior written consent.
 b. Except as otherwise expressly set forth in this Agreement and subject to
    Company's underwriting standards and conditions, in offering its services to
    consumers who visit Company's website, Company shall not treat Members less
    favorably than non-Members.
 c. DLMSI will enroll as Members all Company Customers who elect to become
    members in the SkyMiles Program subject to the same terms and conditions as
    generally applicable to Members enrolled directly by DLMSI. Delta Miles
    credited to SkyMiles Program accounts as a result of Company's participation
    in the SkyMiles Program shall have the same redemption value and be subject
    to the same terms and conditions as Delta Miles otherwise credited to
    SkyMiles Program accounts. If the SkyMiles Program is terminated, Delta
    Miles credited to Members' accounts as a result of Company's participation
    in the SkyMiles Program shall be entitled to the same redemption rights as
    any other Delta Miles. All Delta Miles credited to Members' SkyMiles Program
    accounts as a result of Company's participation in the SkyMiles Program
    shall be "standard" miles, unless otherwise agreed to in writing by Delta,
    and shall not count toward a Member's Medallion or other elite status.
 d. DLMSI and Company designate the following individuals as their
    representatives through which DLMSI and Company shall operate concerning all
    SkyMiles Program related matters. DLMSI and Company shall confirm to the
    other all contact information concerning such representatives every six (6)
    months during the Term.

DLMSI:

Name: David Boggess

Address: Delta Loyalty Management Services, Inc.
Department 744
1030 Delta Blvd.
Atlanta, GA 30320

Phone: (404) 715-2474

Fax: (404) 715-9086

Company:

Name: Matthew Murray

Address: E-LOAN, Inc.
5875 Arnold Road
Dublin, CA 94568

Phone: (925) 560-2617

Fax: (925) 556-2914

Posting of Miles; Records
.
 a. Within 10 business days after the last day of each calendar month, or at
    such other intervals as agreed to in writing by the parties, Company will
    supply DLMSI with data in a mutually agreed format, containing the Member's
    name, SkyMiles Program account number, and Delta Miles to be awarded in
    accordance with the Incentive Program (the "Member Data"). Company will bear
    all responsibility for ensuring the accuracy of the Member Data and the
    calculation of Delta Miles earned by each Member.
 b. Commensurate with supplying Member Data to DLMSI under Section 3(a) above,
    Company will submit payment for miles to be posted to Delta by overnight
    delivery or wire transfer as described in Section 4, including the
    applicable Excise Tax. This payment shall be the greater of the minimum
    monthly payment of $[**] or the amount calculated in accordance with the
    Member Data as set forth in Section 3(a). Should Company make the minimum
    monthly payment, DLMSI will credit Company the difference between the cost
    of the total Delta Miles awarded per the Incentive Program for that month
    and the minimum monthly payment, which Company can apply toward future Delta
    Miles purchased per the agreed upon price in Exhibit B.

    Example: Company purchases $[**] in Delta Miles for the Incentive Program
    per Member Data submitted as set forth in Section 3(a). Per Section 3(b),
    the minimum monthly payment of $[**] is paid by the Company to DLMSI. That
    portion of the minimum monthly payment not made in respect of Delta Miles
    purchased for the Incentive Program ($[**]), will be credited against the
    next [**] Delta Miles ($[**] per Delta Mile)to be posted to Members as
    earned under the Incentive Program.

    Within 30 days of receipt of the Member Data, DLMSI will post the Delta
    Miles to the Member accounts in accordance with the Member Data.

 c. Company will keep complete and accurate records of its transactions with
    Members. From time to time, as DLMSI may reasonably request, Company will
    certify in writing the fact that a Person or Persons reported as accruing
    Delta Miles did properly do so as provided in Article 2 of this Agreement.

Payment
.
 a. Company will compensate DLMSI for each Delta Mile posted to a Member's
    SkyMiles Program account as set forth in Exhibit B.
 b. Payment must be sent to the following address:

    If by check:
    Delta Loyalty Management Services
    PO Box 101404
    Atlanta, Georgia 30392-1404
    Phone: 404-773-3480

    If by overnight delivery:
    Delta Loyalty Management Services
    Delta Air Lines LB#101404
    3585 Atlanta Avenue
    Hapeville, Georgia 30354
    Phone: 404-773-3480

    If by wire transfer:
    Delta Loyalty Management Services
    Citibank - N.A.
    399 Park Avenue
    New York, NY
    ABA# [**]
    Account # [**]

 c. All Delta Miles posted under this Agreement are subject to federal excise
    taxes pursuant to Section 4261 of the Internal Revenue Code, or any
    successor federal excise tax ("Excise Tax").
 d. Any discrepancies that arise from the payment for miles under Section 3(b)
    will be invoiced or credited by DLMSI. Company will pay the amount stated on
    the invoice, in immediately available funds, Directly to DLMSI, within
    fifteen (15) days of the date of Company's receipt of the invoice. Any
    amount not paid in accordance with this Article shall be subject to an
    additional interest charge of the lesser of 1.5% per month or the greatest
    amount chargeable under applicable state law. Should Company reasonably
    dispute a portion of any invoice, Company may withhold payment of the
    disputed portion, and shall pay the remainder of the invoice as set forth in
    this Agreement; provided, however, that in any event Company shall pay not
    less than fifty percent (50%) of the total amount of any disputed invoice.
    The parties shall cooperate with each other to resolve the dispute as
    quickly as possible, and if the dispute has not been resolved within
    forty-five (45) days of the date of the invoice in question, the parties
    shall, within sixty (60) days of the date of the invoice in question,
    attempt to resolve the dispute at the vice-president level or higher within
    the respective parties.

(a) As a condition precedent to this Agreement, Company shall pay to Delta a sum
equal to $[**], which Delta shall retain as pre-payment for the Promotional
Materials and Advertising amounts due under Exhibit E of this Agreement.

Use of Marks; Marketing and Promotion
.
 a. DLMSI Marks:
     i.  Subject to the terms and conditions of this Agreement, DLMSI hereby
         grants to Company a royalty-free, nonexclusive, non-transferable,
         non-sublicensable, limited license to use the DLMSI Marks solely in
         connection with the marketing and promotion of Company's participation
         in the Delta SkyMiles Program as contemplated by this Agreement.
         Company's use of the DLMSI Marks shall in each instance be subject to
         DLMSI's prior written authorization and approval. "DLMSI Marks" shall
         mean the trademarks, trade names, trade styles, trade dress, service
         marks, logos, designs, corporate names, or other similar general
         intellectual property right specified in Exhibit C hereto, and any
         other trademark, trade name, trade style, trade dress, service mark,
         logo, design, corporate name, or other similar general intellectual
         property right that DLMSI provides to Company for the purpose of
         performance of the respective obligations of the parties under this
         Agreement; provided, however, that DLMSI, in its sole discretion from
         time to time, may change the appearance and/or style of the DLMSI Marks
         or add to or subtract from the list in Exhibit C.
     ii. As between DLMSI and its Affiliates, on the one hand, and Company and
         its Affiliates, on the other hand, DLMSI or one or more of its
         Affiliates owns exclusively all right, title, and interest in, to, and
         under the DLMSI Marks. DLMSI reserves for itself and its Affiliates, as
         applicable, all rights in, to, and under the DLMSI Marks that are not
         expressly granted to Company under this Agreement.

 b. Company Marks:
     i.  Subject to the terms and conditions of this Agreement, Company hereby
         grants to DLMSI a royalty-free, nonexclusive, non-transferable,
         non-sublicensable, limited license to use the Company Marks solely in
         connection with the marketing and promotion of Company's participation
         in the Delta SkyMiles Program as contemplated by this Agreement.
         DLMSI's use of the Company Marks shall in each instance be subject to
         Company's prior written authorization and approval. "Company Marks"
         shall mean the trademarks, trade names, trade styles, trade dress,
         service marks, logos, designs, corporate names, or other similar
         general intellectual property right specified in Exhibit D hereto, and
         any other trademark, trade name, trade style, trade dress, service
         mark, logo, design, corporate name, or other similar general
         intellectual property right that Company provides to DLMSI for the
         purpose of performance of the respective obligations of the parties
         under this Agreement; provided, however, that Company, in its sole
         discretion from time to time, may change the appearance and/or style of
         the Company Marks or add to or subtract from the list in Exhibit D.
     ii. As between Company and its Affiliates, on the one hand, and DLMSI and
         its Affiliates, on the other hand, Company or one or more of its
         Affiliates owns exclusively all right, title, and interest in, to, and
         under the Company Marks. Company reserves for itself and its
         Affiliates, as applicable, all rights in, to, and under the Company
         Marks that are not expressly granted to Company under this Agreement.

 c. Company's and DLMSI's obligations with respect to marketing and promotion
    are set forth in Exhibit E to this Agreement.

Indemnification
.
 a. Company will indemnify, defend and hold harmless DLMSI, its Affiliates, and
    its and their officers, directors, agents and employees (for the purposes of
    this paragraph, the "DLMSI Indemnitees") from and against any and all
    claims, losses, damages, suits, judgments, costs and expenses (including
    litigation costs and reasonable attorneys fees) arising out of or relating
    to Company's performance, nonperformance, or improper performance of its
    obligations under this Agreement, or to Company's operation of the Incentive
    Program, including, without limitation, any claim by a Member or Customer of
    Company's breach, violation or failure to comply with the Incentive Program
    (for the purposes of this paragraph, "Claims"); provided, however, that in
    no event shall Company be required to indemnify, defend or hold harmless the
    DLMSI Indemnitees to the extent any Claims arise from the fault or neglect
    of any DLMSI Indemnitee.
 b. DLMSI will indemnify, defend and hold harmless Company, its Affiliates, and
    its and their officers, directors, agents and employees (for the purposes of
    this paragraph, the "Company Indemnitees") from and against any and all
    claims, losses, damages, suits, judgments, costs and expenses (including
    litigation costs and reasonable attorneys fees) arising out of or relating
    to DLMSI's performance, nonperformance, or improper performance of its
    obligations under this Agreement, or to Company's operation of the SkyMiles
    Program, including, without limitation, any claim by a Member or Customer of
    DLMSI's breach, violation or failure to comply with the SkyMiles Program
    (for the purposes of this paragraph, "Claims"); provided, however, that in
    no event shall DLMSI be required to indemnify, defend or hold harmless the
    Company Indemnitees to the extent any Claims arise from the fault or neglect
    of any Company Indemnitees.

Limitation of Liability
. IN NO EVENT SHALL EITHER PARTY BE LIABLE TO THE OTHER FOR ANY INDIRECT,
INCIDENTAL, CONSEQUENTIAL OR PUNITIVE DAMAGES, INCLUDING BUT NOT LIMITED TO LOSS
OF REVENUES, PROFIT OR GOODWILL, FOR ANY MATTER ARISING OUT OF OR RELATING TO
THIS AGREEMENT, WHETHER SUCH LIABILITY IS ASSERTED ON THE BASIS OF CONTRACT,
TORT OR OTHERWISE; PROVIDED, HOWEVER, THAT THE FOREGOING LIMITATIONS OF
LIABILITY SHALL NOT APPLY IN THE EVENT OF THIRD PARTY CLAIMS FOR BODILY INJURY
(INCLUDING LOSS OF LIFE) OR DAMAGE TO REAL PROPERTY OR TANGIBLE PERSONAL
PROPERTY TO THE EXTENT CAUSED BY THE NEGLIGENCE OR WILLFUL MISCONDUCT OF EITHER
PARTY; OR A BREACH BY EITHER PARTY OF SECTION 5 OR THE CONFIDENTIALITY
OBLIGATIONS SET FORTH IN THIS AGREEMENT.
Confidentiality
.
Confidential Information
. Each party (for the purposes of this Article, a "Receiver") shall maintain in
strict confidence, and agree not to disclose to any third party, except as
necessary for the performance of this Agreement when authorized by the other
party (for the purposes of this Article, a "Discloser'") in writing,
Confidential Information that the Receiver receives from the Discloser or its
Affiliates. "Confidential Information" means: all non-public information of a
competitively sensitive nature concerning the Discloser or its Affiliates,
including, but not limited to, this Agreement; any information regarding
identifiable individuals, including without limitation, Customer, Employee, or
Member data, which data has been collected by or on behalf of the Discloser or
its Affiliates ("PII" or "Personally-Identifiable Information"); Trade Secrets,
as defined by applicable state law; and any other non-public information
(whether in writing or retained as mental impressions) concerning research and
development; present and future projections; operational costs and processes;
pricing, cost or profit factors; quality programs; annual and long-range
business plans; marketing plans and methods; customers or suppliers; contracts
and bids; products or services; and personnel. Personally-Identifiable
Information shall include, without limitation, a consumer's first and last name,
physical address, zip code, email address, phone number, social security number,
birth date, and any other information that itself identifies or when tied to the
above information, may identify a consumer, all "personally identifiable
financial information" and any list, description or other grouping of consumers,
and publicly available information pertaining to them, that is derived using any
personally identifiable financial information that is not publicly available,
and shall further include all "nonpublic personal information" as defined by
federal regulations implementing the Gramm-Leach-Bliley Act, as amended from
time to time. "Personally identifiable financial information" means any
information a consumer provides to a party in order to obtain a financial
product or service, any information a party otherwise obtains about a consumer
in connection with providing a financial product or service to that consumer,
and any information about a consumer resulting from any transaction involving a
financial product or service between a party and a consumer.
Exclusions
. Confidential Information does not include information: that is, or
subsequently may become within the knowledge of the public generally through no
fault of the Receiver; that the Receiver can show was previously known to it as
a matter of record at the time of receipt; that the Receiver may subsequently
obtain lawfully from a third party who has lawfully obtained the information
free of any confidentiality obligations; or that the Receiver may subsequently
develop as a matter of record, independently of disclosure by the Discloser.
Duration of Obligation
. The confidentiality obligation with respect to Confidential Information
received by either party shall remain in effect until three (3) years from the
termination or expiration of this Agreement. The confidentiality obligation with
respect to Confidential Information consisting of PII shall remain in effect in
perpetuity; provided, however, that if governing law requires a reasonable limit
upon the duration of such obligation for such obligation to be enforceable, the
parties agree that a duration of the longer of ten (10) years from the date of
this Agreement or ten (10) years from the date of receipt of the PII shall be
deemed reasonable. The confidentiality obligation with respect to Confidential
Information consisting of Trade Secrets received by either party shall remain in
effect for as long as governing law allows. Upon the expiration or termination
of this Agreement for any reason, Receiver shall immediately return to Discloser
or destroy all Confidential Information in Receiver's possession or control, as
Discloser directs.
Court Order
. Notwithstanding the restrictions in this Article, the Receiver may disclose
Confidential Information or Trade Secrets to the extent required by an order of
any court or other governmental authority, but only after the Receiver has
notified the Discloser and Discloser has had the opportunity, if possible, to
obtain reasonable protection for such information in connection with such
disclosure.
Ownership
. As between Discloser and Receiver, Discloser shall own all right title and
interest in and to Confidential Information. Without limiting the foregoing, as
between DLMSI and Company, DLMSI shall own all right, title and interest in and
to the SkyMiles Program, and Company shall own all right, title and interest in
and to the Incentive Program.
Customer, Employee, and Member Information
. So long as Company does not otherwise breach any obligation of confidentiality
set forth in this Article 8, nothing herein may be construed to restrict Company
use of information contained in its own Customer or Employee databases obtained
from its Customers or Employees in the normal course of business. So long as
Delta does not otherwise breach any obligation of confidentiality set forth in
this Article 8, nothing herein may be construed to restrict DLMSI's use of
information contained in its own Member databases obtained from its Members in
the normal course of business.
Additional Provisions regarding PII
. In addition to the other obligations in this Article 8, the parties shall
abide by the provisions of this Section 8(g) concerning PII. For the purposes of
these provisions: the term "Data Subject" means an individual from whom PII is
collected; and the terms "process," "processing" or "processed" in relation to
PII include, without limitation, collection, recording, organization, storage,
amendment, retrieval, consultation, manipulation, and erasure.
 i.   General: Discloser has entrusted Recipient with PII. Recipient agrees to
      use reasonable measures to prevent the unauthorized processing, capture,
      transmission and use of PII which Discloser may disclose to Recipient
      during the course of Discloser's relationship with Recipient.
 ii.  Processing and Use of PII: Recipient shall process and use PII solely in
      accordance with the provisions of this Agreement. Recipient shall process
      and not use PII for any purpose not specifically set forth in this
      Agreement without Discloser's express prior written consent. At any time,
      Discloser may make inquiries to Recipient about PII transferred by
      Discloser and stored by Recipient, and Recipient agrees to provide to
      Discloser copies of such PII as maintained by Recipient within a
      reasonable time and to perform corrections or deletions of, or additions
      to, PII as reasonably requested by Discloser.
 iii. Discloser's Inspection Rights: Discloser shall have the right upon
      reasonable prior notice to verify Recipient's compliance with the terms
      and conditions of this Agreement, or to appoint a third party under
      covenants of confidentiality to verify the same on Discloser's behalf.
      Recipient shall grant Discloser's agents supervised, unimpeded access to
      the extent necessary to accomplish the inspection and review of all data
      processing facilities, data files and other documentation used by
      Recipient for processing and utilizing PII. Recipient agrees to provide
      reasonable assistance to Discloser in facilitating this inspection
      function.
 iv.  Use of Subcontractors; Transmission of PII to Third Parties: Recipient may
      not transfer PII to any third party without Discloser's prior written
      consent, and then only upon such third party's execution of an agreement
      containing covenants for the protection of PII no less stringent than
      those contained in this Agreement.
 v.   Data Security: Recipient shall implement, at a minimum, the data security
      measures and observe the minimum standards for the protection of PII as
      set forth in this Section 8(g)(v):
       A. Access of Persons: Recipient agrees to use reasonable measures to
          prevent unauthorized persons from gaining access to the data
          processing equipment or media where PII is stored or processed.
          Recipient agrees to provide its employees and agents access to PII on
          a need-to-know basis only and agrees to cause any persons having
          authorized access to such information to be bound by obligations of
          confidentiality, non-use and non-disclosure no less stringent than
          those imposed upon Recipient by this Agreement.
       B. Data Media: Recipient agrees to use reasonable measures to prevent the
          unauthorized reading, copying alteration or removal of the data media
          used by Recipient and containing PII.
       C. Data Retention: Recipient shall not retain PII any longer than is
          reasonably necessary to accomplish the intended purposes for which PII
          was transferred as set forth in this Agreement. Upon the earlier
          termination of this Agreement or the written request of Discloser,
          Recipient shall delete and/or destroy all PII in Recipient's
          possession, including any copies thereof, and shall deliver a written
          statement to Discloser within 15 days of Discloser's request
          confirming that Recipient has done so.
       D. Data Memory: Recipient agrees to use reasonable measures to prevent
          unauthorized data input into memory and the unauthorized reading,
          alteration or deletion of PII.
       E. Personnel: Upon request, Recipient shall provide Discloser with a list
          of Recipient's employees entrusted with processing the PII transferred
          by Recipient, together with a description of their access rights.

 vi.  Transmission: Recipient agrees to use reasonable measures to prevent PII
      from being read, copied, altered or deleted by unauthorized parties during
      the transmission thereof or during the transport of the data media on
      which PII is stored.
 vii. Privacy Notices and Policies: Each party's privacy notices and privacy
      policies are consistent with the Federal Trade Commission's procedures,
      rules and regulations, as applicable and as amended from time to time, and
      comply with acceptable trade practices.

Term and Termination
.
 a. This Agreement shall commence on the Effective Date, and shall remain in
    effect for two (2) years, unless earlier terminated as set forth in this
    Agreement (the "Term"
 b. In addition to any other right or remedy available to a party under this
    Agreement or otherwise, either party may terminate this Agreement if the
    other party breaches any material provision of this Agreement and has not
    cured the breach within thirty (30) days after receipt of written notice of
    the breach from the nonbreaching party, which notice shall describe, with as
    much particularity as possible, the alleged material breach.
 c. DLMSI, may alter, modify, or suspend the SkyMiles Program at any time
    without notice. DLMSI may terminate the SkyMiles Program upon giving six (6)
    months advance written notice.
 d. DLMSI or Company may terminate this Agreement, without cause and for the
    terminating party's convenience, effective forty-five (45) days following
    written notice to the other party. Except for payments specifically set
    forth in Section 9(f), neither party shall be liable to the other for any
    damages, including lost anticipated profits or benefits, on account of such
    a termination.
 e. In the event of termination of Company's participation in the SkyMiles
    Program for any reason, including the termination or expiration of this
    Agreement, the parties shall jointly notify affected Members of the pending
    discontinuation. At no time during the Term or thereafter shall Company make
    targeted solicitations to Company customers who were acquired via SkyMiles
    Program acquisitions channels to join any program or service provided by
    Company, which program or service is co-branded, cross-marketed, or
    associated in any way with any other airline. Mass mailings, media marketing
    and advertising shall not be considered a targeted solicitation pursuant to
    this provision. For a period of six (6) months from the time of such notice
    of discontinuation to Members, Delta shall continue to award Delta Miles to
    Members who were participants in the Incentive Program at the time of such
    discontinuation and who earned Delta Miles under the Incentive Program
    before the effective date of termination, and Company shall pay with respect
    to such Delta Miles, in accordance with the terms of this Agreement.
 f. In the event of termination of Company's participation in the SkyMiles
    Program for any reason, including the termination or expiration of this
    Agreement, Company shall pay DLMSI the total amount owing for Delta Miles
    earned or awarded prior to the effective date of termination in accordance
    with the formula set forth in Exhibit B. Any shortfall in Company's
    Promotional Materials and Advertising commitment in Exhibit E shall be
    invoiced by DLMSI to Company. Company shall pay such revenue guarantee
    shortfall and recalculated invoices, if any, within thirty days of the
    effective date of termination.
 g. During any period after which notice of termination has been given by either
    party, and prior to termination of Company's participation in the SkyMiles
    Program, except as otherwise provided in this Agreement, each party shall
    continue to fulfill its respective obligations under this Agreement, unless
    otherwise prohibited by law, and shall cooperate in the orderly wind-down of
    Company's participation in the SkyMiles Program.
 h. Articles 1, 6, 7, 8, 11, and 14 through 19 shall survive termination or
    expiration of this Agreement, in addition to any provisions which by their
    nature should, or by their express terms do, survive or extend beyond
    termination or expiration of this Agreement.

Cooperation with Investigations
. Company shall cooperate with all reasonable requests of DLMSI concerning any
investigation and/or prosecution of anyone engaging in or suspected of engaging
in SkyMiles Program abuse or fraud, including but not limited to assisting DLMSI
in verifying Customer's SkyMiles Program membership status and cooperating with
any civil or criminal prosecution.
Force Majeure
. Except for any obligation to pay money due under this Agreement, neither party
shall be liable for delays or failure in its performance hereunder caused by any
act of God, war, terrorism, strike, labor dispute, work stoppage, fire, act of
government, or any other similar cause beyond the control of that party.
Nonexclusive Agreement
. Both parties understand and agree that this is a nonexclusive agreement and
that DLMSI may sell Delta Miles or comparable products to, and Company may
purchase comparable products from, any other Person.
Assignment
. Company may not assign or transfer this Agreement, any right or obligation
under it, or any right of action on it, to any person or entity, without the
prior written consent of DLMSI. DLMSI may not assign or transfer this Agreement,
any right or obligation under it, or any right of action on it, to any person or
entity who's primary business consists of on-line consumer lending, including,
without limitation, automobile or real estate lending, without the prior written
consent of Company.
Relationship of the Parties
. Nothing contained herein shall be deemed to create an association,
partnership, joint venture, or relationship of principal and agent or master and
servant between the parties hereto or any Affiliates thereof, or to provide
either party with the right, power, or authority whether expressed or implied,
to create any such duty or obligation on behalf of the other party.
Entire Agreement; Modifications; Severability
. This Agreement constitutes the entire agreement between Company and DLMSI with
respect to the subject matter hereof and supersedes all prior or contemporaneous
agreements or understandings, if any, whether written or oral, relating to such
subject matter. No modifications, amendment or waiver of this Agreement or any
of its terms shall be effective or binding unless made in writing and signed by
both parties. If any provision of this Agreement is declared inoperative, void
or illegal by a court of competent jurisdiction, the remaining provisions shall
not be affected and shall continue in full force and effect unless this
Agreement is thereby rendered impossible to perform.
No Deemed Waiver; Remedies Cumulative
. If either party at any time fails to require strict compliance with any term
or condition hereunder, such failure will not constitute a waiver of such term
or condition or of any subsequent breach of that term or condition. All rights
and remedies of the parties set forth in this Agreement are cumulative and not
alternative.
Notice
. Any notice, election, or other communication required or submitted hereunder
shall be made in writing and will be sent by overnight courier, the appropriate
national postal service, return receipt requested, postage and charges.

To DLMSI:
President
Delta Loyalty Management Services, Inc.
1030 Delta Blvd.
P.O. Box 20706
Dept. 744
Atlanta, Georgia 30320
USA

Fax No.: (404) 715-9086

To Company: E-LOAN, Inc.

Name: Matthew Murray

Address: E-LOAN, Inc.
5875 Arnold Road
Dublin, CA 94568

Fax: (925) 556-2914

with a copy to Edward A. Giedgowd, General Counsel at Fax no. (925) 803-3503.

Governing Law
. This Agreement shall be governed by and construed in accordance with the laws
of the State of Georgia, without giving effect to its conflicts of law
principals.
Headings
. All paragraph headings in this Agreement are solely for the purpose of
reference and do not supplement, limit or define the scope or content of this
Agreement.

IN WITNESS WHEREOF, this Agreement has been executed by the parties hereto by
their duly authorized representatives as of the date first above written.

DELTA LOYALTY MANAGEMENT SERVICES, INC.
"DLMSI"

By: __________________________________

Name: ________________________________

Title: _________________________________

 

E-LOAN, INC.
"COMPANY"

By: __________________________________

Name: ________________________________

Title: _________________________________




--------------------------------------------------------------------------------




Exhibit A

Incentive Program

E-LOAN shall award each borrower a minimum of [**] miles for every $[**] of a
mortgage transaction entered into by such Member borrower and E-LOAN. E-LOAN
shall award each borrower a minimum of [**] miles for every $[**] of a home
equity line/loan transaction entered into by such Member borrower and E-LOAN.
E-LOAN shall award each borrower a minimum of [**] miles for every automobile
loan transaction entered into by such Member borrower and E-LOAN. E-LOAN may
also award miles for related services approved by DLMSI whose approval will not
be unreasonably withheld or delayed.




--------------------------------------------------------------------------------




Exhibit B

Payment

During each 365-day period, beginning on the effective date of this Agreement (a
"contract year"), as the following mileage milestones are reached, DLMSI will
adjust the mileage fees accordingly to reflect the new tier-price for all miles
purchased to date during the contract year, and provide Company with a credit or
refund of any excess amount resulting from an adjustment.

Aggregate Contract Year Miles Purchased

Retroactive Cumulative Price Per Mile

[**] and up

$[**]

[**] and up

$[**]

[**] and up

$[**]

Up to [**]

$[**]

Example: If, during the first four months in a contract year, Company purchases
[**] [**], [**], and [**] respectively, the compensation owing for each month in
the contract year would be calculated as follows:

Month

Miles Purchased

Cumulative Miles

Monthly Fee

1

[**]

[**]

$[**]*

2

[**]

[**]

$[**]**

3

[**]

[**]

$[**]***

4

[**]

[**]

$[**]****

* [**] x $[**]

   

** [**] x $[**]

   

*** [**]

**** [**].




--------------------------------------------------------------------------------




Exhibit C

DLMSI Marks




--------------------------------------------------------------------------------




Exhibit D

Company Marks

E-LOAN
My E-LOAN
E-LOAN Express
www.e-loan.com




--------------------------------------------------------------------------------




Exhibit E

Marketing and Promotion

E-LOAN PROMOTIONAL MATERIALS AND ADVERTISING

Subject to the advance approval of DLMSI, E-LOAN agrees to collectively promote
and/or advertise the Program by:

A. Purchasing advertising space in any of the following Delta Marketing products
in the amount of $[**] per contract year as mutually agreed upon by both parties
including, but not limited to: Sky Magazine, Delta Ticket Jackets, Inflight
Video, Meal Tray Cards, SkyMiles Award Inserts and e-mail solicitations, and
other digital vehicle medias. Proof of annual purchases verifies completion of
commitment or cash payment of difference as applicable.

B. Joint announcement via news release of E-LOAN's offering the Program.

C. Developing and maintaining a dedicated co-branded web site, a link to which
will be provided by DLMSI on Delta's web site.

D. Conducting a direct response marketing program that will include direct mail,
inbound and outbound telemarketing and/or e-mail solicitations. E-LOAN will
achieve a total of no less than [**] solo outbound solicitations to SkyMiles
members and inbound responses to SkyMiles/E-LOAN marketing activities for each
contract year.

E. E-LOAN will promote and/or advertise the Program where appropriate by:

(i) Advertising at E-LOAN'S cost its participation in the Program.

(ii) Including the Program in E-LOAN's promotional literature as it deems
appropriate.

DLMSI PROMOTIONAL MATERIALS AND ADVERTISING

A. At no cost to E-LOAN, at the effective date of this Agreement and from time
to time thereafter, DLMSI will provide to E-LOAN, in quantities and frequencies
which DLMSI deems reasonably sufficient, the following materials:

(i) Delta SkyMiles applications;

(ii) Delta SkyMiles program brochures; and

(iii) Any other collateral materials to the Program that DLMSI in its sole
discretion deems necessary.

B. DLMSI will promote and/or advertise E-LOAN's participation where appropriate
by inclusion of E-LOAN'S name and/or logo in every SkyMiles Newsletter when all
Program participants are listed or when E-LOAN is a member of a category
specific listing. DLMSI will provide newsletter coverage about E-LOAN'S
participation in the program in its May 2002 SkyMiles Newsletter.

C. DLMSI agrees to permit E-LOAN to insert promotional material in one (1)
SkyMiles mailing in contract year 1, and in one (1) SkyMiles mailing in contract
year 2. DLMSI will offer additional promotional material insert space to E-LOAN
as it becomes available. DLMSI and E-LOAN will mutually agree on the months for
such inserts and E-LOAN agrees to comply with the mailing specifications and
deadlines as set by DLMSI. Production and delivery of the inserts to DLMSI and
all costs associated therewith shall be the sole responsibility of E-LOAN,
content of the insert is subject to DLMSI's prior review and approval. E-LOAN
will verify/certify to the best of its knowledge that any insert containing
business reply or courtesy reply letter-size cards or envelopes, shall bear the
correct facing identification marks (FIM) and bar-code, and all appropriate U.S.
Postal Service automation standards. E-LOAN will be liable for and will agree to
pay, subject to appeals described by postal laws and regulations, any revenue
deficiencies assessed in connection with such reply items.

D. Once per quarter of this Agreement, upon request of E-LOAN, DLMSI shall
provide to E-LOAN access to the Delta SkyMiles member database for the purpose
of enabling E-LOAN to mail such SkyMiles members materials promoting E-LOAN's
loan products, including E LOAN delivered weekly direct mail, e-mail and/or
outbound telemarketing to those members who match E-LOAN's, or its third party
provider's multiple listing database of consumers who have listed their home for
sale ("Purchase Match Program"); such access may be provided by DLMSI directly
or indirectly through a mailing service; all materials shall be subject to prior
review and approval by DLMSI, which such approval shall not be unreasonably
withheld or delayed, and to the consent of members to receive such materials.

E. DLSMI shall create and maintain a link on Delta's primary website, currently
located at www.delta.com, to the E-LOAN co-branded site, which will be located
at www.eloan.com/delta. For purposes of this Agreement, a co-branded site is a
website containing the service marks of the parties and will include, but is not
limited to the following E-LOAN site functionality: Rate Search, Loan
Comparison, Application, Tools and Calculators, and E-TRACK. The content and
format of the co-branded site shall be mutually-agreeable to E-LOAN and DLMSI.

F. DLSMI shall offer E-LOAN the ability to purchase additional marketing
opportunities, per the DLSMI rate card, at the partner rate; provided such
marketing opportunities are available. All such marketing shall be subject to
prior review and approval by DLSMI, which such approval shall not be
unreasonable withheld or delayed, and the consent of members to receive such
materials.

[**] Confidential Treatment Requested




--------------------------------------------------------------------------------


